FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GRACE CIRINDI KIRUKI,                            No. 12-73422

               Petitioner,                       Agency No. A088-284-484

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Grace Cirindi Kiruki, a native and citizen of Kenya, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA found Kiruki not credible because her testimony and declaration

were inconsistent with her son’s letter regarding what happened to the son when he

was attacked in 2005, and based on an omission from her declaration and direct

testimony that Kenyan police arrested her twice. Substantial evidence supports the

BIA’s adverse credibility determination. See id. at 1048 (adverse credibility

determination was reasonable under the REAL ID Act’s totality of the

circumstances standard); see also Zamanov v. Holder, 649 F.3d 969, 973 (9th Cir.

2011) (upholding an adverse credibility determination based on an omission of

important incidents). We reject Kiruki’s contentions that the agency failed to

consider the totality of circumstances, including expert evidence. We lack

jurisdiction to consider Kiruki’s contentions regarding IJ bias that she did not raise

on appeal to the BIA. See Tall v. Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

In the absence of credible testimony, Kiruki’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2                                    12-73422
      Substantial evidence also supports the BIA’s denial of Kiruki’s CAT claim

because it is based on the same testimony found not credible, and Kiruki does not

point to any evidence in the record that compels the conclusion that it is more

likely than not she would be tortured if returned to Kenya. See Shrestha, 590 F.3d

at 1048-49. We reject Kiruki’s contention that the BIA’s analysis of her CAT

claim was deficient. Thus, her CAT claim also fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   12-73422